DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 6, 8-10, 12, and 14 are pending in the application.
	In Applicant’s response filed 16 May 2022, claims 1-5, 7, 11, and 13 were cancelled and claims 6, 8, 9, 12, and 14 were amended.  These amendments have been entered.

Drawings
	Applicant’s arguments filed 16 May 2022 with respect to the Drawings Objections set forth in the Office Action mailed 15 February 2022 are persuasive.  
Accordingly, the Drawings filed 30 November 2018 are acceptable.

Allowable Subject Matter
Claims 6, 8-10, 12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 15 May 2022 with respect to the prior art rejections set forth in the Office Action mailed 15 February 2022 are persuasive.  Accordingly, independent claims 6, 8, 12, and 14 are allowable for at least the reasons presented by Applicant.  Claims 9 and 10 are allowable at least due to their dependence from claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678